DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9063,549 to Pennecot et al. (hereinafter Pennecot).
Regarding claim 1, Pennecot discloses a scanner for a lidar system, the scanner configured to direct emitted light to scan a field of regard of the lidar system in accordance with a scan pattern, the scanner comprising: a mirror (reflective surface 512 and back surface 514, Fig. 5A-5E) including a reflective surface (reflective surface 512, Fig. 5A-5E) and a rear surface (back surface 514, Fig. 5A-5E) and being pivotable along a mirror axle (pivot rod 516, Figs. 5A-5E); and an actuator assembly (coil 530 of substrate 520 interacting with magnets 552, 554 and yoke 550, Figs. 5A-5E) disposed along the rear surface of the mirror, the actuator assembly configured to exert a torque on the mirror to cause the mirror to pivot about the mirror axle (Figs. 5A-5E).
Regarding claim 2, Pennecot discloses the actuator assembly comprises: an inner assembly body (shoulder portion 522, Fig. 5C) having a first surface and a second surface (sides of shoulder portion 522, Fig. 5C), the first surface of the inner assembly body being positioned adjacent to the rear surface of the mirror (Fig. 5C) and extending along a length thereof (Fig. 5C); a coil assembly (substrate 520 with coil 530, Fig. 5C) having a first surface and a second surface (sides of substrate 520 having coil 530, Fig. 5C), the first surface of the coil assembly being positioned adjacent to the second surface of the inner assembly body (Fig. 5C); and an outer assembly (magnets 552, 554 and yoke 550, Figs. 5E) body having a first surface and a second surface (surfaces of yoke 550 facing portions 524 and 528, Fig. 5C), the first surface of the outer assembly body being positioned adjacent to the second surface of the coil assembly.
Note: The term “adjacent” is given its broadest reasonable interpretation within the claim.  In this instance, the plain meaning of the word is consistent with the Specification and thus “adjacent” is understood to mean “very near” and to not require two elements to be the nearest elements.
Regarding claim 4, Pennecot discloses the coil assembly comprises a coil member that forms a racetrack shape (Figs. 5A-5E).
Regarding claim 5, Pennecot discloses the coil assembly comprises a printed circuit board (PCB) comprising a circuit trace forming a racetrack shape (“conductive coil can be embedded in a printed circuit board”, Figs. 5A-5E, col. 4, ll. 26-36).
Regarding claim 8, Pennecot discloses at least one magnet positioned adjacent to or near the second surface of the outer assembly body, the at least one magnet configured to provide a magnetic field to the coil assembly (yoke and magnets 552, 554,Figs. 5A-5E).
Regarding claim 9, Pennecot discloses the second surface of the inner assembly body forms a cavity to accommodate a coil cross over portion of the coil assembly (in order for conductive leads to pass through space near coil 530 and avoid rendering the coilinoperable due to short-circuiting, the lead 542 or the coil 530 must utilize a cavity within the substrate 520, Fig. 5B).
Regarding claim 10, Pennecot discloses an electronic driver configured to provide a drive current to the coil assembly, the drive current comprising: a low-amplitude current configured to cause the mirror to pivot about the mirror axle in a forward-scan direction, and a high-amplitude square-wave current signal configured to rapidly slow a rate of rotation of the mirror and to cause the mirror to pivot about the mirror axle in a direction opposite the forward-scan direction (“an oscillating current to the conductive loop causes the mirror to undergo oscillatory motion with an angular deflection amplitude and frequency that depend on the amplitude and frequency of the applied alternating current” & control 316 of Fig. 3; col. 4, ln. 57-col. 5, ln. 13 & col. 17, ln. 47-col. 16, ln. 13).  
The particular shape of the control signal does not structurally distinguish the invention over the prior art controller.  Pennecot discloses providing particular frequencies and amplitudes to control the torque, and therefore motion, of the mirror. 
Regarding claim 11, Pennecot discloses at least one mounting cap adapted to couple with and mount the scanner within the lidar system (housing 660, Fig. 6B in the context of Figs. 1-4).
Claims 1, 12-14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2018/0284286 to Eichenholz et al. (hereinafter Eichenholz).
Regarding claim 1, Eichenholz discloses a scanner for a lidar system (Figs. 18 & 20), the scanner configured to direct emitted light to scan a field of regard of the lidar system in accordance with a scan pattern (Fig. 20), the scanner comprising: a mirror (planar scan mirror embodiment 902, Fig. 20) including a reflective surface (mirror 902, Fig. 20) and a rear surface (a surface opposite reflective mirror surface of mirror 902, Fig. 20) and being pivotable along a mirror axle (shaft 910, Fig. 20); and an actuator assembly (motor 906, Fig. 20) disposed along the rear surface of the mirror (Fig. 20), the actuator assembly configured to exert a torque on the mirror to cause the mirror to pivot about the mirror axle (Fig. 20).
Note: The phrasing “disposed along” describes the geometrical configuration of Applicant’s actuator assembly relative to a back mirror surface, though the phrasing does not exclude alternative arrangements.  The motor 906 of Fig. 20 anticipates a reasonably broad interpretation of being “disposed along” a rear surface of mirror 902, despite the motor being outside of an orthographic projection of the back surface.  The phrasing “disposed along” does not require the actuator to be within an orthographic projection of the rear mirror surface.
Regarding claims 12 and 14, Eichenholz discloses a rotatable polygon mirror (mirror 904, Fig. 20) including a block having a first wall, a second wall, and a plurality of reflective surfaces extending between the first and second walls (mirror 904, Fig. 20), the reflective surfaces being angularly offset from one another along a periphery of the block (Fig. 20); and a polygon mirror axle (axle 912, Fig. 20) extending into the block through at least one of the first and second walls, about which the block rotates, the polygon mirror axle being orthogonal to the mirror axle (Fig. 20).  Further, see arrangement in Fig. 18 of scan mirrors relative to a polygonal mirror.
Regarding claim 13, Eichenholz discloses a lidar system (Figs. 18-20) comprising: a light source (light source 872, Fig. 18) configured to emit light; a scanner (mirrors, Fig. 18) configured to direct the emitted light to scan a field of regard of the lidar system in accordance with a scan pattern (Fig. 18-20), the scanner including: a mirror (scan mirror 864B of Fig. 18 and scan mirrors in Fig. 19-20) having a reflective surface and a rear surface and being pivotable along a mirror axle (Fig. 19), an actuator assembly (Fig. 19-20) disposed along the rear surface of the mirror (motor 906 of planar scan mirror embodiment of Fig. 20), the actuator assembly configured to exert a torque on the mirror to cause the mirror to pivot about the mirror axle (shaft 910, Fig. 20); a receiver (receiver 66A, Fig. 18) configured to detect at least a portion of the emitted light scattered by one or more remote targets (Fig. 18); and a controller configured to control motion of at least the mirror to scan the emitted light along the scan pattern (“one or more scanning mirrors of the scanner 120 may be communicatively coupled to the controller 150 which may control the scanning mirror(s) so as to guide the output beam 125 in a desired direction downrange or along a desired scan pattern”; [0067]).
Regarding claim 22, Eichenholz a housing at least partially enclosing one or more of the light source, the scanner, the receiver, and the controller (enclosure 155, Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pennecot in view of Official Notice.
Regarding claim 3, Pennecot discloses the coil assembly comprises a coil member encapsulated in a material (“conductive coil can be embedded in a printed circuit board”, col. 4, ll. 26-36).
Examiner takes Official Notice of the fact that it is old and well-known that printed circuit boards utilize polymeric materials and thus embedded the coil member in a printed circuit board would be understood to be encapsulating the coil in a polymeric material.   Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utiize a polymeric material with the system as disclosed by Pennecot.  The motivation would have been to electrically insulate conductive wiring within the circuit board.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pennecot in view of US Pat. No. 6,108,118 to Minamoto (hereinafter Minamoto).
Regarding claim 6, discloses the claimed invention as cited above though does not explicitly disclose: the coil assembly comprises an electrically conductive material having a first coefficient of thermal expansion (CTE) and the mirror comprises a material having a second CTE, wherein the first CTE is approximately equal to the second CTE.
Minamoto discloses the coil assembly comprises an electrically conductive material having a first coefficient of thermal expansion (CTE) and the mirror comprises a material having a second CTE, wherein the first CTE is approximately equal to the second CTE (aluminum metal; col. 5, ll. 30-55). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide materials of approximately equal thermal expansion as taught by Minamoto with the system as disclosed by Pennecot.  The motivation would have been to provide wiring with sufficient electrical conductivity and a mirror with the desire mechanical properties for polishing to perform the designed optical functionality (col. 5, ll. 30-55).

Claim 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Pennecot.
Regarding claim 15, Eichenholz discloses the claimed invention as cited above though does not explicitly disclose the actuator assembly comprises: an inner assembly body having a first surface and a second surface, the first surface of the inner assembly body being positioned adjacent to the rear surface of the mirror and extending along a length thereof; a coil assembly having a first surface and a second surface, the first surface of the coil assembly being positioned adjacent to the second surface of the inner assembly body; and an outer assembly body having a first surface and a second surface, the first surface of the outer assembly body being positioned adjacent to the second surface of the coil assembly.
Pennecot discloses the actuator assembly comprises: an inner assembly body (shoulder portion 522, Fig. 5C) having a first surface and a second surface (sides of shoulder portion 522, Fig. 5C), the first surface of the inner assembly body being positioned adjacent to the rear surface of the mirror (Fig. 5C) and extending along a length thereof (Fig. 5C); a coil assembly (substrate 520 with coil 530, Fig. 5C) having a first surface and a second surface (sides of substrate 520 having coil 530, Fig. 5C), the first surface of the coil assembly being positioned adjacent to the second surface of the inner assembly body (Fig. 5C); and an outer assembly (magnets 552, 554 and yoke 550, Figs. 5E) body having a first surface and a second surface (surfaces of yoke 550 facing portions 524 and 528, Fig. 5C), the first surface of the outer assembly body being positioned adjacent to the second surface of the coil assembly.
Note: The term “adjacent” is given its broadest reasonable interpretation within the claim.  In this instance, the plain meaning of the word is consistent with the Specification and thus “adjacent” is understood to mean “very near” and to not require two elements to be the nearest elements.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed actuator assembly as taught by Eichenholz with the system as disclosed by Pennecot.  The motivation would have been to control the LiDAR field of view (“Applying an oscillating current to the conductive loop causes the mirror to undergo oscillatory motion with an angular deflection amplitude and frequency that depend on the amplitude and frequency of the applied alternating current”).
Regarding claim 17, Eichenholz discloses the claimed invention as cited above though does not explicitly disclose the coil assembly comprises a coil member that forms a racetrack shape.
Pennecot discloses the coil assembly comprises a coil member that forms a racetrack shape (Figs. 5A-5E).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed actuator assembly as taught by Eichenholz with the system as disclosed by Pennecot.  The motivation would have been to control the LiDAR field of view (“Applying an oscillating current to the conductive loop causes the mirror to undergo oscillatory motion with an angular deflection amplitude and frequency that depend on the amplitude and frequency of the applied alternating current”).
Regarding claim 19, Eichenholz discloses the claimed invention as cited above though does not explicitly disclose at least one magnet positioned adjacent to or near the second surface of the outer assembly body, the at least one magnet configured to provide a magnetic field to the coil assembly.
Pennecot discloses at least one magnet positioned adjacent to or near the second surface of the outer assembly body, the at least one magnet configured to provide a magnetic field to the coil assembly (yoke and magnets 552, 554,Figs. 5A-5E).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed actuator assembly as taught by Eichenholz with the system as disclosed by Pennecot.  The motivation would have been to control the LiDAR field of view (“Applying an oscillating current to the conductive loop causes the mirror to undergo oscillatory motion with an angular deflection amplitude and frequency that depend on the amplitude and frequency of the applied alternating current”).
Regarding claim 20, Eichenholz discloses the claimed invention as cited above though does not explicitly disclose the second surface of the inner assembly body forms a cavity to accommodate a coil cross over portion of the coil assembly.
Pennecot discloses the second surface of the inner assembly body forms a cavity to accommodate a coil cross over portion of the coil assembly (in order for conductive leads to pass through space near coil 530 and avoid rendering the coilinoperable due to short-circuiting, the lead 542 or the coil 530 must utilize a cavity within the substrate 520, Fig. 5B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed actuator assembly as taught by Eichenholz with the system as disclosed by Pennecot.  The motivation would have been to control the LiDAR field of view (“Applying an oscillating current to the conductive loop causes the mirror to undergo oscillatory motion with an angular deflection amplitude and frequency that depend on the amplitude and frequency of the applied alternating current”).
Regarding claim 21, Eichenholz discloses the claimed invention as cited above though does not explicitly disclose at least one mounting cap adapted to couple with and mount the scanner within the lidar system.
Pennecot discloses at least one mounting cap adapted to couple with and mount the scanner within the lidar system (housing 660, Fig. 6B in the context of Figs. 1-4).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed actuator assembly as taught by Eichenholz with the system as disclosed by Pennecot.  The motivation would have been to control the LiDAR field of view (“Applying an oscillating current to the conductive loop causes the mirror to undergo oscillatory motion with an angular deflection amplitude and frequency that depend on the amplitude and frequency of the applied alternating current”).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Pennecot, as applied to Claim 15, and further in view of Official Notice.
Regarding claim 16, Pennecot discloses the coil assembly comprises a coil member encapsulated in a material (“conductive coil can be embedded in a printed circuit board”, col. 4, ll. 26-36).
Examiner takes Official Notice of the fact that it is old and well-known that printed circuit boards utilize polymeric materials and thus embedded the coil member in a printed circuit board would be understood to be encapsulating the coil in a polymeric material.   Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utiize a polymeric material with the system as disclosed by Pennecot.  The motivation would have been to electrically insulate conductive wiring within the circuit board.


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests  “the coil assembly further includes a first edge and a second edge opposite the first edge, wherein the rear surface of the mirror includes a first elongated slot to receive the first edge of the coil assembly and a second elongated slot to receive the second edge of the coil assembly”.  These structural details are not obvious variants of the coil assemblies of prior art.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art cited as pertinent generally related to scanning mirrors having various actuator embodiments resembling the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872